No. 3:18-ap-00029      Doc 98     Filed 01/13/20    Entered 01/13/20 12:08:55      Page 1 of 26




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:                              )
                                    )
ANTHONY LEE DAVID and               )
CHRISTINA LEE DAVID,                )               Case No. 18-bk-377
                                    )
                  Debtors.          )               Chapter 13
                                    )
___________________________________ )
                                    )
ANTHONY LEE DAVID,                  )
CHRISTINA LEE DAVID, and            )
ROBERT GLUS,                        )
                                    )
                  Plaintiffs,       )
                                    )
       v.                           )               Adversary No. 18-ap-29
                                    )
ROBERT MICHAEL HAYWOOD,             )
d/b/a THE MIKE HAYWOOD GROUP,       )
                                    )
            Defendant.              )
___________________________________ )

                                  MEMRANDUM OPINION
         Pending before the court are cross motions for summary judgment regarding the adversary
complaint filed by the Plaintiffs against the Defendant. Specifically, the Defendant has filed a
motion for summary judgment as to all seven counts, while the Plaintiffs seek summary judgment
as to Counts II, IV, V, VI, and VII. For the reasons stated herein, the court will grant and deny
each in part.




                                                1
No. 3:18-ap-00029      Doc 98    Filed 01/13/20     Entered 01/13/20 12:08:55        Page 2 of 26

                                       I. BACKGROUND
       This proceeding emanates from two real estate transactions that occurred more than a
decade ago.1 In 2007, Chapter 13 debtors Anthony and Christina David (the “Debtors”) purchased
from R. Michael Haywood (the “Defendant”) ten-plus acres identified as 117 Dragonfly Lane, Elk
Garden, West Virginia. Their purchase was pursuant to a land sale contract (the “2007 Contract”),
which had an interest rate of 9.75% and called for thirty-five monthly payments of $1,288.73 and
a final balloon payment for the unpaid balance. According to the Defendant, he ultimately declared
the 2007 Contract void in April 2008 based upon the Debtors’ payment default. Despite the
opportunity to walk away from the purchase, the Debtors expressed continued interest in acquiring
the property. Notably, however, they were unable to obtain traditional financing.
       Given the Debtors’ difficulty obtaining traditional financing, the Defendant owner-
financed their subsequent purchase for $149,000 (the “2008 Contract”). Like the 2007 Contract,
the 2008 Contract carried an interest rate 9.75%, and it called for fifty-nine monthly payments of
$1,280.14 and a final installment of $144,932.55. The balloon payment was due July 1, 2013. 2
Both contracts included late fees of $50. At closing, which occurred at the office of Charles W.
Smith, Esq., the Defendant conveyed the property to the Debtors, Robert Glus, Mrs. David’s father,
(collectively with the Debtors, the “Plaintiffs”), and Donald B. David. 3 To secure the Plaintiffs’
performance under the 2008 Contract, the Defendant recorded a deed of trust and obtained from



1
   The record includes information regarding a third transaction—the Debtors’ 2011 purchase of
five acres adjoining the property the property they purchased in 2007 and again in 2008. Notably,
it does not appear that the Plaintiffs seek relief against the Defendant related to the 2011
transaction. In fact, the court perceives this adversary proceeding to revolve around only the
parties’ 2008 transaction.
2
   The due date used by the court is as alleged in the Plaintiffs’ complaint and admitted by the
Defendant in his answer. Notably, however, the Plaintiffs also assert in their complaint that “new
documentation” delayed the payment of the balloon payment until July 1, 2014. The Defendant
denies that allegation. The court is unaware based upon its review of the record what comprises
the “new documentation” referenced by the Plaintiffs. The Plaintiffs did not direct the court’s
attention to it, and the court did not observe it on its own.
3
   The Plaintiffs sought leave to amend their complaint to add Mr. Glus as a party-plaintiff in
response to the Defendant’s motion to dismiss based upon their failure in that regard. On August
8, 2018, the court ordered that Mr. Glus be added as a Plaintiff in this adversary proceeding. The
court is unaware who Mr. Donald David is such that the court simply notes for factual accuracy
his role as a party to the deed transferring the subject property.
                                                2
No. 3:18-ap-00029      Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55        Page 3 of 26

the Plaintiffs an executed deed in lieu of foreclosure for use in the event that they defaulted. The
deed in lieu, although executed soon after the closing of the 2008 transaction, was never recorded.
       At some point, seemingly in 2011, the Defendant began efforts to collect the debt based
upon the Plaintiffs’ purported delinquency on the 2008 Contract.           Notably, however, the
Defendant’s efforts in that regard waned if not stopped in 2012, but the Defendant declared a
default on the 2008 Contract in 2013. In conjunction therewith, the Defendant communicated with
the Plaintiffs many times, including by letters in 2014 and 2015. During the fall of 2015, the
Defendant increased his collection efforts seeking to exercise his rights under the deed in lieu of
foreclosure. On October 1, 2015, the Plaintiffs notified the Defendant that they obtained legal
counsel and requested that all further communication be directed through counsel. Thereafter, the
Defendant abandoned his remedy under the deed in lieu of foreclosure, and the Plaintiffs filed a
civil action against the Defendant in the Circuit Court of Mineral County, West Virginia (the “State
Court Action”).4 Ultimately, the Defendant noticed a foreclosure sale to occur on June 23, 2017,
and the Debtors’ filed their voluntary Chapter 13 petition on April 25, 2018.
       The Plaintiffs filed the adversary proceeding that is now before the court on June 15, 2018,
pleading the seven counts detailed below. (Doc. #1.) The Defendants have filed a motion for
summary judgment as to all seven counts (Doc. #45), while the Plaintiffs have filed one as to
Counts II, IV, V, VI, and VII (Doc. #86, #87-1).
                                 II. STANDARD OF REVIEW
       Federal Rule of Civil Procedure (“Rule”) 56, made applicable to this proceeding by Federal
Rule of Bankruptcy Procedure 7056, provides that summary judgment is only appropriate if the
movant demonstrates “that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment
must make a prima facie case by showing: first, the apparent absence of any genuine dispute of
material fact; and second, the movant’s entitlement to judgment as a matter of law on the basis of
undisputed facts. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant bears
the burden of proof to establish that there is no genuine dispute of material fact. Celotex Corp. v.


4
  Notably, the Plaintiffs’ complaint here is essentially identical to the State Court Action. It is
unclear to the court why the Plaintiffs filed an identical action here as opposed to continuing with
the State Court Action. Despite their claims being property of their bankruptcy estate, the court is
unaware of anything—like the automatic stay, for instance, in a creditor’s suit against a debtor—
the precludes them from prosecuting their action in state court.
                                                 3
No. 3:18-ap-00029      Doc 98      Filed 01/13/20     Entered 01/13/20 12:08:55          Page 4 of 26

Catrett, 477 U.S. 317, 325 (1986). Demonstrating an absence of any genuine dispute as to any
material fact satisfies this burden. Id. at 323. Material facts are those necessary to establish the
elements of the cause of action. Anderson, 477 U.S. at 248. Thus, the existence of a factual dispute
is material — thereby precluding summary judgment — only if the disputed fact is determinative
of the outcome under applicable law. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). A movant
is entitled to judgment as a matter of law if “the record as a whole could not lead a rational trier of
fact to find for the non-movant.” Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (citation
omitted); see also Anderson, 477 U.S. at 248.
       If the moving party shows that there is no genuine dispute of material fact, the nonmoving
party must set forth specific facts that demonstrate the existence of a genuine dispute of fact for
trial. Celotex Corp., 477 U.S. at 322-23. The court is required to view the facts and draw
reasonable inferences in the light most favorable to the nonmoving party. Shaw, 13 F.3d at 798.
However, the court’s role is not “to weigh the evidence and determine the truth of the matter [but
to] determine whether there is a need for a trial.” Anderson, 477 U.S. at 249-50. Nor should the
court make credibility determinations. Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986). If
no genuine issue of material fact exists, the court has a duty to prevent claims and defenses not
supported in fact from proceeding to trial. Celotex Corp., 477 U.S. at 317, 323-24.
                                          III. ANALYSIS
                                           A. COUNT 1

       Count I demands equitable reformation of the 2008 Contract on the basis of the
unconscionability of the underlying contract and the Defendant’s alleged unconscionable
inducement in its formation.5 The Plaintiffs allege inequality of bargaining positions, with the
Plaintiffs as unsophisticated consumers who were first-time home buyers and the Defendant as an
extensive real estate owner and seller who had been selling through similar financing agreements.
They argue that contract was an adhesion contract drafted by the Defendant and that they were
never given time to read or understand it. They allege an absence of a meeting of the minds based
on, inter alia, a failure to disclose a large balloon payment, a large late payment charge of $50 per
occurrence, and a “cognovit forfeiture clause” that permitted the Defendant to unilaterally
accomplish a foreclosure without any process protecting them as buyers. On this count, only the


5
  Although the 2008 Contract is not expressly referred to as such in Count I, the court reasonably
infers it is the subject of said count.
                                                  4
No. 3:18-ap-00029      Doc 98    Filed 01/13/20     Entered 01/13/20 12:08:55        Page 5 of 26

Defendant has filed a motion for summary judgment, asserting first that the count is barred by the
equitable doctrine of laches and second that the Plaintiffs have failed to demonstrate entitlement
to relief based upon unconscionability.
       Insofar as the Defendant’s argument for judgment based upon laches is concerned, the
court denies it. The court agrees with the Plaintiffs that the Defendant’s argument is deficient in
articulating the legal and factual elements supporting judgment in this case. The Defendant’s
arguments are merely conclusory. The court is thus unable to premise judgment upon laches. See
Barber v. Magnum Land Services, LLC, 2014 WL 5148575, at *12 (N.D. W. Va. Oct. 14, 2014)
(setting forth the requisite elements and burden regarding the defense of laches and the type of
findings sufficient to predicate summary judgment upon).
       Turning next to the issue of unconscionability, the applicable legal principles have been
summarized as follows:
       We examine the issue of unconscionability pursuant to the approach set forth in
       Brown I. “Under West Virginia law, we analyze unconscionability in terms of two
       components        parts:    procedural      unconscionability    and     substantive
       unconscionability.” 228 W.Va. at 681, 724 S.E.2d at 285. To conclude that a
       contractual term is unenforceable on grounds of unconscionability requires a
       finding that the provision in issue “is both procedurally and substantively
       unconscionable.” Id. at 658, 724 S.E.2d at 262, syl. pt. 20, in part. And, as we
       observed in Brown I, “[t]he burden of proving that a contract term is
       unconscionable rests with the party attacking the contract.” Id. at 680, 724 S.E.2d
       at 284.
       A. Procedural Unconscionability
       ....
            Procedural unconscionability is concerned with inequities, improprieties,
            or unfairness in the bargaining process and formation of the contract.
            Procedural unconscionability involves a variety of inadequacies that
            results in the lack of a real and voluntary meeting of the minds of the
            parties, considering all the circumstances surrounding the transaction.
            These inadequacies, include, but are not limited to, the age, literacy, or
            lack of sophistication of a party; hidden or unduly complex contract terms;
            the adhesive nature of the contract; and the manner and setting in which
            the contract was formed, including whether each party had a reasonable
            opportunity to understand the terms of the contract.
       228 W.Va. at 657, 724 S.E.2d at 261.
       ....
       As this Court explained in Brown I, the focus of substantive unconscionability is
       on the nature of the contractual provisions rather than on the circumstances
       surrounding the contract's formation:



                                                5
No. 3:18-ap-00029      Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55        Page 6 of 26

           Substantive unconscionability involves unfairness in the contract itself
           and whether a contract term is one-sided and will have an overly harsh
           effect on the disadvantaged party. The factors to be weighed in assessing
           substantive unconscionability vary with the content of the agreement.
           Generally, courts should consider the commercial reasonableness of the
           contract terms, the purpose and effect of the terms, the allocation of the
           risks between the parties, and public policy concerns.
       228 W.Va. at 658, 724 S.E.2d at 262, syl. pt. 19.

Nationstar Mortg., LLC v. West, 785 S.E.2d 634, 638, 641–42 (W. Va. 2016) (omissions added).
       As to the procedural-unconscionability requirement, the Defendant contends that summary
judgment is appropriate because the evidence shows that, having lived in the property for at least
a year before they signed the promissory note and deed of trust at issue, the Plaintiffs had to be
well aware of any dilapidated condition of the residence before signing the June 2008 Contract
containing an “as is” clause. In fact, they deferred maintenance and repairs until they renegotiated
the land-installment contract to a mortgage-purchase contract under which they held title. 6
Moreover, the Plaintiffs admitted in their depositions that, although they had concerns over the
high interest rate, they thought that overall the deal and the price were fair. Additionally, the
Defendant points to the inclusion of Christina David’s father, Robert Glus, as a third borrower
because he has various credentials (auto dealership experience, prior residential purchase and
financing experiences, and an accounting degree) that tend to exclude the group from the
unsophisticated-consumer classification.     Mr. Glus also demonstrated in a deposition his
knowledge of and familiarity with the balloon payment, its due date, and its amount. Thus, overall,
the Defendant asserts that these facts demonstrate some bargaining power and the Plaintiffs’ ability
to comprehend the transaction.
       As to the substantive-unconscionability requirement, the Defendant contends that summary
judgment is appropriate because, whatever the original contract said, the evidence clearly shows
that the default under the deed of trust was actually enforced, before bankruptcy, by means of the
statutory nonjudicial foreclosure procedures in West Virginia rather than by a unilateral recording
of the deed in lieu of foreclosure. He also points to the admission by Christina David that the



6
  Notably, the Plaintiffs signed and delivered to the Defendant the deed in lieu of foreclosure
before any event of default. The court is unsure what effect upon title or the rights of the parties
results from the deed’s execution, and the parties have not addressed it; however, it is noted for
the record at this time.
                                                 6
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55        Page 7 of 26

Plaintiffs were unable to refinance the balloon payment under the contract because of their own
circumstances rather than any particular actions by him that prevented the same. Overall, the
Plaintiffs received the benefit of acquiring title to their home, while the Defendant was unable to
use the asset’s equity in another business transaction. They wanted to remain living on the
premises and were able to do so. The Defendant even worked with the Plaintiffs to help them
realize the benefit of the transaction by extending the balloon payment from three years to five
years.
          The Plaintiffs counter that the evidence is undisputed in showing both substantive and
procedural unconscionability. With respect to the latter, they stress the fact that the dates on the
closing documents were spread throughout a period of four weeks, which even the Defendant
found confusing.       They also point to deposition testimony indicating the Defendant was
responsible for all drafting, the Plaintiffs lacked a chance to make modifications to terms and did
not have an adequate opportunity to discern and understand the documents.
          With respect to substantive unconscionability, the Plaintiffs again stress the presence of an
unenforceable deed in lieu of foreclosure provision as well as evidence supporting the claim that
the deal was infeasible and designed to result in forfeiture of the property. They testified to the
string of initial high payments with a high interest rate culminating in the due date for the balloon
payment, while the Defendant did not access their credit reports and did not verify their income,
taxes, and bank account data to determine whether the payments were feasible. Additionally, they
claim that the real estate purchase had dubious value from their perspective, because the previous
rental price for the house, which was in a dilapidated condition and in need of repair, was $200
per month, while the monthly mortgage payments were $1,288.73. Finally, they point to evidence
that the Defendant paid a $50 document-preparation fee when he purchased the property, but he
then charged the Plaintiffs $510 for the same item. If one draws all inferences in favor of the
Plaintiffs, one could interpret the situation as designed to expect and ensure the purchasers’
ultimate default on the sale and forfeiture of the residential property back to the seller, while the
seller effectively collected rent far in excess of the $200 per month that they had previously been
paying.
          Overall, the evidence pertaining to the various unconscionability factors weighs in both
directions to some degree. Construing the facts in the light most favorable to the Plaintiffs at this
point and drawing all reasonable inferences in their favor leads inexorably to the denial of the

                                                    7
No. 3:18-ap-00029         Doc 98   Filed 01/13/20     Entered 01/13/20 12:08:55         Page 8 of 26

Defendant’s motion for summary judgment. Given the competing evidence and the limited
parameters of summary judgment, the court cannot weigh the evidence and assess the credibility
of the parties at this stage of the proceedings. Although the ultimate question of whether the facts
rise to a level of unconscionability recognized by West Virginia is a legal determination for the
courts, summary judgment cannot be granted where there are underlying disputes as to what the
facts show and, consequently, to what degree each factor pertaining to unconscionability is present.
Herrod v. First Republic Mortg. Corp., Inc., 625 S.E.2d 373, 379 (W. Va. 2005). Thus, a trial on
the issue is necessary.
                                           B. COUNT II
       In Count II, the Plaintiffs plead an “illegal transaction” based upon the Defendant
conditioning the sale and deed-of-trust transactions on the execution of a deed in lieu of foreclosure
that could have resulted in the Plaintiffs’ forfeiture of their property interests at the whim of the
Defendant, without due process of law, which in West Virginia consists of a particular statutory
process utilized by a trustee under a deed of trust. The parties have filed for cross motions for
summary judgment on this count. The Defendant stresses that he never actually used or enforced
the deed in lieu of foreclosure. The Plaintiffs point out that the Defendant threatened to utilize the
option when they were delinquent, and the option was not legally viable.
       The unenforceability of such clauses is allegedly based on the holding in A.B. Farquhar
Co. v. Dehaven, 75 S.E. 65 (W. Va. 1912). Under the common law as ascertained in West Virginia,
a Defendant’s confession of judgment by various means is valid only within a judicial proceeding
involving service of process; outside of court proceedings, “where there has been no appearance
by the Defendant,” advance confession-of-judgment documents are deemed valid only to the
extent provided by “positive law,” i.e., by legislative enactment. Id. at 67-68. The proposition
advanced by the Plaintiffs is a defensive principle of law that was, for example, used in A.B.
Farquhar Co. v. Dehaven to ultimately declare “that a judgment by confession in the clerk’s office,
on warrant of attorney, without process regularly issued and served upon or accepted by Defendant
is void on its face.” Id. at 69. But this was only after a judgment in the state circuit court based
upon such confession had triggered an execution and a motion to quash it, which should have been
granted according to the West Virginia Supreme Court of Appeals’ holding. Id. at 65, 69.




                                                  8
No. 3:18-ap-00029      Doc 98      Filed 01/13/20     Entered 01/13/20 12:08:55          Page 9 of 26

       Here, the evidence is undisputed that the deed in lieu of foreclosure (the cognovit forfeiture
agreement) was never actually utilized.7 Rather, in Count II, the Plaintiffs pled a cause of action
based on its mere existence. More importantly, the Plaintiffs failed to establish as a legal matter
that a tort or other private right of action exists for having merely required the execution of such a
document as part of a mortgage loan transaction and the availability of damages for such a
violation.   Understandably, they include this aspect of the sale transaction to demonstrate
unconscionability.    But that is a separate count, Count I, based on a range of facts and
circumstances and an established body of law. Here, the Plaintiffs plead a cause of action based
on nothing more than the document’s existence, have not put forth any evidence that it was
enforced or resulted in damages, and, most importantly, have not established as a matter of law
that an “illegal transaction” is a recognized private cause of action in West Virginia in and of itself
– as opposed to a defense against enforcement of such a transaction.
       For the foregoing reasons, the court will deny the Plaintiffs’ motion for summary judgment
as to Count II and grant the Defendant’s motion for summary judgment.
                                           C. COUNT III
       In Count III, the Plaintiffs plead that the financing of the real estate sale transaction (again
without specifying which contract in the series) was in violation of the applicable usury law, W.
Va. Code § 47-6-5(b), in that the stated interest rate of 9.75% was in excess of the maximum rate
of 8% for a “contract in writing.” Id.
       Like Count I, only the Defendant seeks summary judgment on this count. As a basis
therefor, the Defendant raises the Lending and Credit Rate Board statutory provisions, W. Va.
Code § 47A-1-1(f) to (g), which provide for, as an alternative to the statute cited by the Plaintiffs,
a maximum interest rate of 18% in West Virginia according to the most recent order of the West
Virginia Lending and Credit Rate Board. Recent case law supports this position:
       Mr. Cunningham cites West Virginia Code section 47–6–5(b), which provides as
       follows:
            Parties may contract in writing for the payment of interest for the loan or
            forbearance of money at a rate not to exceed eight dollars upon one
            hundred dollars for a year, and proportionately for a greater or less sum,



7
   The Plaintiffs pled a separate cause of action based on the threat to utilize the advance deed in
lieu of foreclosure in Count VI. The court resolves the viability of that specific claim later in this
opinion.
                                                  9
No. 3:18-ap-00029       Doc 98      Filed 01/13/20     Entered 01/13/20 12:08:55         Page 10 of
                                                26
            or for a longer or shorter time, including points expressed as a percentage
            of the loan divided by the number of years of the loan contract.
       W. Va.Code § 47–6–5(b). There is a more recent statutory enactment, however,
       that must be considered. West Virginia Code section 47A–1–1 created the West
       Virginia Lending and Credit Rate Board (“Board”). The Board is authorized
            to prescribe semiannually the maximum interest rates and finance charges
            on loans, credit sales or transactions, forbearance or similar transactions
            made pursuant to this section subject to the provisions, conditions and
            limitations hereinafter set forth and to authorize lenders, sellers and other
            creditors to charge up to the maximum interest rates or finance charges so
            fixed. The rates prescribed by the board are alternative rates and any
            creditor may utilize either the rate or rates set by the board or any other
            rate or rates which the creditor is permitted to charge under any other
            provision of this code.
       Id. The most recent rate setting executive order by the Board, dated October 5,
       1999, directs as follows:
            As an alternative to any statutory rate, any person [which defined in West
            Virginia Code § 31A–1–2(n) means “any individual, partnership, society,
            association, firm, institution[ ], company, public or private corporation,
            state, governmental agency, bureau, department, division or
            instrumentality, political subdivision, county court, municipality, trust,
            syndicate, estate or any other legal entity whatsoever, formed, created or
            existing under the laws of this State or any other jurisdiction”] may charge
            a maximum finance charge not exceeding eighteen percent per annum
            calculated according to the actuarial method, on all loans, credit sales or
            transactions, forbearance or similar transactions, regardless of purpose.
            This Order is effective December 1, 1996 and, pursuant to West Virginia
            Code § 47A–1–1(g), shall remain in full force and effect until such time
            as the Board meets and prescribes different maximum rates of interest
            and/or maximum finance charges.
       (W. Va. Exec. Ord. at 2 (Oct. 5, 1999), available at http://www.dfi.wv.gov/about/
       Documents/WVLendingandCreditRateBoardOrder Oct1999.pdf). The maximum
       applicable interest rate on the note is thus 18%.

Cunningham v. LeGrand, 2013 WL 2484344, at *3–*4 (S.D. W. Va. June 10, 2013) (alterations
in   original)    (Executive     Order     of    October      1999     is   currently     found     at
https://dfi.wv.gov/about/Pages/WestVirginiaLendingandCreditRateBoard.aspx).
       The Plaintiffs attempt to circumvent the effect of § 47A-1-1 by raising the so-called time-
price doctrine. The Plaintiffs argue that issues of fact as to the sale transaction’s characterization
under this doctrine prevent summary judgment in favor of the Defendant on the usury issue and
relying on Carper v. Kanawha Banking & Tr. Co., 207 S.E.2d 897 (W. Va. 1974). In Carper, a
jury had returned a verdict against both the seller and financing bank, finding that a finance charge


                                                 10
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55        Page 11 of
                                                26
of $3,128 amounted to “an effective simple interest rate” of 11.23% for the purchase of a mobile
home, which was in excess of the 8% rate permitted by statute. Id. at 904-06. On appeal, the seller
and lender argued that the West Virginia Supreme Court of Appeals should apply the time-price
doctrine to the transaction as a matter of law, thereby exempting the transaction from usury and
avoiding the jury verdict. The court rejected this plea, stating that “all parties admit that the
contract in question was legal only if this Court had recognized the time-price doctrine to be a
valid exception as a matter of law to the usury statute. From the treatment of the main issue supra,
it should be apparent that we do not choose to so sanctify the time-price doctrine, and but for the
assertion of the doctrine, the contract sued upon in this case would have been patently usurious.”
Carper, 207 S.E.2d at 918 (italics in original). In light of the Carper court’s disapproval of the
doctrine, the extent to which it survives as a usury exception is limited to the facts of particular
cases as determined by the trier of fact. The Carper court was satisfied to leave in the hands of
the jury the question of “whether, under the facts of the entire commercial transaction[,] it was a
bona fide sale of personal property protected by the limited confines of the time-price exception,
or a usurious cover,” id., and it determined that the plaintiff had offered sufficient evidence to the
jury to sustain the verdict of usury, id. at 912-14.8
        Addressing the question of what burden of proof applied to the usury question, the court
further held that when a financing agreement involves usury on its face, the plaintiff’s burden of
proof is simply by a preponderance of the evidence. Id. at 917-18. The court then found that
because the financing agreement was patently usurious, the lower burden of proof was
appropriately used as part of the jury instructions. Id.
        Nevertheless, the Carper court continued to analyze contracts that facially appear to
involve legal interest rates and created a different burden of proof for those transactions:
       Factually where a contract containing deferred payments on its face provides for
       charges which do not exceed lawful interest under the usury statute, there properly
       should be afforded a presumption of regularity to such instrument. Under those
       facts, the proof of usury by parol or otherwise to overcome the presumption of
       regularity of the contract should be strong; a clear and satisfactory preponderance
       of the evidence standard is certainly warranted.




8
  The time-price doctrine has been extended to both real and personal property sale transactions.
Stonebraker v. Zinn, 286 S.E.2d 911 (W. Va. 1982).
                                                  11
No. 3:18-ap-00029       Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55         Page 12 of
                                               26
Carper, 207 S.E.2d at 917. In the case at bar, the transaction on its face involves a sale price for
real estate at a rate of 9.75%, which is within the legal limit permitted by § 47A-1-1(g). Thus, the
contract receives a presumption of regularity, and any parol proof of usury must meet the
heightened burden of proof to overcome the presumption and establish usury.
       As to the factual issue of “whether a questioned transaction was usurious—or a bona fide
sale of personal property saved by the time-price doctrine,” the Plaintiffs cite the portion of the
opinion identifying the issue as such and setting forth four factors for identifying which of the two
categories applied to the facts at hand. Id. at 910-12. In that section, the Carper court summarized
the time-price factual issue as follows:
       In other words, within the contemplation of the parties contracting, if they deem or
       intend a sale of personal property to be based upon a cash price coupled with
       contemporaneous or subsequent arrangements to finance the balance of the sale,
       the terms of which provide for a total amount due greater than the cash price with
       legal interest, then the factual issue arises.

Carper, 207 S.E.2d at 911. Similarly, the court also stated that “[i]f the negotiation between the
seller and the buyer involves a bona fide quotation of both a cash price and a credit price, the
transaction does not involve usury, even though the quoted credit price is such as to exceed the
cash price plus lawful interest thereon.” Carper, 207 S.E.2d at 910. Essentially, the exception
recharacterizes any interest payments on the purchase of real or personal property as being part of
the principal sum—or the price. Stonebraker v. Zinn, 286 S.E.2d 911, 916 (W. Va. 1982). By
means of this recharacterization, the transaction does not qualify as a “loan of money” or a
“forbearance” within the scope of the usury law, W. Va. Code § 47-6-5(b), because any interest
on the transaction is deemed to involve the negotiated contract price of an item being sold.
Stonebraker, 286 S.E.2d at 916-17.
       As a direct negotiation of a sale price for real estate, two-party land-installment contracts
were deemed to fall within the time-price exception to usury as early as the late 1800s.
Stonebraker, 286 S.E.2d at 916-17. Thus, buyers under land-installment contracts do not receive
protection under usury law.      Instead, any protection against excessive interest is handled
holistically under an equity doctrine examining whether a buyer’s default on such a contract results
in an excessive forfeiture of the amounts paid up until the default; in disfavoring forfeitures, its
compares the total amounts retained by the vendor (which necessarily include some interest
payments) to the fair rental value of the property, plus all damages that the vendor incurred as a

                                                 12
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55         Page 13 of
                                                26
result of the breach and remarketing expenses of the property. Stonebraker, 286 S.E.2d at 914-15,
917.
       As to the scenario at bar involving the 2008 Contract, 9 dicta in Stonebraker indicates that
this second transaction is not covered by the time-price exception, which means that it is subject
to examination under ordinary usury law. In a footnote, Stonebraker distinguishes a sale of real
property accomplished by means of a note and a deed of trust (and also the conversion of a land-
installment contract into the same) from a land-installment contract for purposes of the time-price
doctrine; furthermore, a sale of real property accomplished by means of a note and a deed of trust
can be found to violate usury law. Stonebraker, 286 S.E.2d at 916 n.8. This result logically follows
from the simple fact that the note secured by a deed of trust is technically a “loan” rather than a
purchase contract, in contrast to a land-installment contract, and a “loan” is subject to ordinary
usury-law analysis. Here, the 2008 Contract converted the failed 2007 Contract into a traditional
transfer of title accompanied by a note secured by a deed of trust, which is not covered by the time-
price exception to usury. Ordinary usury analysis, however, does not appear to demand the
searching factual inquiry required by the time-price doctrine because, as noted above, the 2008
Contract does not facially implicate an usurious rate in West Virginia and is thus presumptively
legal and regular under Carper.
       In this case, the Plaintiffs are raising the time-price doctrine to avoid summary judgment
in favor of the Defendant, and there are two problems with this attempt. First, the Plaintiffs’
attempt at raising the doctrine is curious because, in doing so, its application would exempt the
transaction from the usury law in West Virginia, which would defeat the point of pleading usury
in the complaint in the first place. Rather, the Plaintiffs raise the doctrine to manufacture an issue
of fact (based on certain language in Carper) to avoid what would otherwise be the Defendant’s
clear entitlement to summary judgment on the count pertaining to usury. But, if the doctrine
applies, it defeats a usury claim. If it does not apply, then there is no “exception” to the usury law,


9
   Application of the time-price doctrine to the initial 2007 Contract would have taken the
transaction outside of usury for purposes of adjudicating Count III. Any examination of the fair
rental value of the property relative to the payments, as urged by the Plaintiffs, would have required
a different legal theory under equity as applied to contractual forfeiture, as occurred in
Stonebraker. Id. at 917. But we are not presented with a land-installment contract in this case;
the Plaintiffs never suffered a forfeiture under such a transaction. Rather, the 2008 Contract
superseded the 2007 Contract, resulting in a promissory note and deed of trust transferring title to
the Plaintiffs.
                                                  13
No. 3:18-ap-00029          Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55          Page 14 of
                                                  26
which means that the court is simply dealing with the ordinary form of usury law and analysis
without the doctrine (typically statutory construction and application, as done above). As stated,
a transaction involving a sale of real property at an annual interest rate of 9.75% does not violate
usury law in West Virginia.
          The second problem with the Plaintiffs’ use of the doctrine is that there is no underlying
evidence to implicate the doctrine in this particular case, other than to manufacture a factual issue
to avoid summary judgment. The evidence and deposition testimony do not indicate that the
Plaintiffs ever negotiated and elicited a bona fide quotation of both a cash price and a credit price
-- with the quoted credit price exceeding the cash price plus lawful interest thereon -- and had a
choice between the two. The evidence does not indicate that they ever intended to pay cash for
the property and that they, therefore, negotiated a separate cash price that was distinct from the
overall price of $149,000 being financing at a legal rate of 9.75% as set forth in the relevant
documents. (Doc. # 87-3, Ex. B, June 16, 2008, Promissory Note.) Additionally, there is no
evidence that as to the credit price, the total to be collected was greater than the cash price plus the
legal rate of interest (plus 9.75%), including no expert analysis of the Defendant’s amortization
schedule showing a contradictory view. Consequently, there is no evidentiary basis to implicate
the time-price doctrine as a threshold matter in this case. Curiously, in their recharacterization of
the transaction, the Plaintiffs include the $76,230 they made in post-purchase remodeling and
repairs to their property, but they have not supported this addition with any requirement under
usury law (or any law governing credit transactions generally) to the effect that the interest rate or
purchase price is increased by post-purchase renovations paid to someone other than the seller or
lender.
          Simply put, the Plaintiffs are reaching for a deeper factual analysis of the land sale at issue.
The problem with their approach and argument is that one could take literally every transaction
involving financing and hypothesize a scenario raising a usury issue by simply characterizing any
given transaction in more than one way. For instance, one could lower the price of any good or
service and offset the same by raising the interest rate to a usurious level until the total amount
paid was the same in both scenarios. To avoid the possibility of litigating any and every financing
transaction for usury in response to mere assertion, more evidence is required where the financing
documents do not facially present any usury issue.



                                                    14
No. 3:18-ap-00029        Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55         Page 15 of
                                                26
       For the forgoing reasons, this rate was not usurious under West Virginia law, and,
accordingly, the Defendant is entitled to summary judgment on Count III.
                                          D. COUNT IV
       The Plaintiffs plead Counts IV, V, VI, and VII pursuant to the West Virginia Consumer
Credit and Protection Act (the “WVCCPA”). As a threshold issue, the Defendant contends that
the Plaintiffs are not consumers covered by the WVCCPA, given that, in the previous state-court
litigation involving the same or similar claims under that statute, the Defendant’s attorney “argued
that the Plaintiffs had conceded this was not a ‘Consumer Loan’ and thus Counts V, VII, and VIII
of the Complaint should be dismissed as a matter of law.” (Doc. #45, Ex. 21.) Then, as a result
of the Plaintiffs’ attorney informing the state court that they would withdraw Counts VII and VIII,
the Circuit Court of Mineral County “dismiss[ed] Counts VII and VIII of the Complaint, with
prejudice” on December 7, 2017. The Defendant argues that the concession requires an application
of judicial estoppel that bars the Plaintiffs from being considered a “consumer” under the
WVCCPA, which he asserts affects the viability of the last four counts of the present complaint.
The Plaintiffs do not address judicial estoppel but instead set forth the general applicability of the
WVCCPA to cases such as the present one based on the terms of the statute and the applicable
case law.
       Judicial estoppel bars a party from changing positions if that party has prevailed with that
position in prior litigation, meaning that “the prior inconsistent position must have been accepted
by the court.” Lowery v. Stovall, 92 F.3d 219, 223-24 (4th Cir. 1996). Even assuming that judicial
estoppel applies to the inapplicability of “consumer loan” under the WVCCPA, the provisions at
issue in Counts IV, V, VI, and VII—namely § 46A-2-124, § 2-127, and § 2-128—relate to
collection generally and have a wider applicability than transactions limited to a “consumer loan”
as a result of § 46A-2-122, which utilizes a special series of definitions for the eight specified
sections of Article 2:
       (a) “Consumer” means any natural person obligated or allegedly obligated to pay
       any debt.
       (b) “Claim” means any obligation or alleged obligation of a consumer to pay money
       arising out of a transaction in which the money, property, insurance or service
       which is the subject of the transaction is primarily for personal, family or household
       purposes, whether or not such obligation has been reduced to judgment.
       (c) “Debt collection” means any action, conduct or practice of soliciting claims for
       collection or in the collection of claims owed or due or alleged to be owed or due
       by a consumer.

                                                 15
No. 3:18-ap-00029        Doc 98    Filed 01/13/20     Entered 01/13/20 12:08:55        Page 16 of
                                               26
         (d) “Debt collector” means any person or organization engaging directly or
         indirectly in debt collection. . . .

W. Va. Code § 46A-2-122. Furthermore, any conclusion that the land-sale and related deed-of-
trust transaction between the parties does not qualify as a “consumer loan” is not fatal to the
Plaintiffs’ use of the particular portion of the WVCCPA at issue herein. Thus, the scope of the
state court dismissal does not affect or limit the viability of the causes of action brought by the
Plaintiffs in this case, since they are relying on separate and distinct provisions of the WVCCPA.
         Turning to Count IV, the Plaintiffs plead that the Defendant violated § 46A-2-127 by
misrepresenting the due date of the balloon payment as well as the balance due, including the
amount in default and related fees. The WVCCPA provision provides: “No debt collector shall
use any fraudulent, deceptive or misleading representation or means to collect or attempt to collect
claims or to obtain information concerning consumers,” and this includes “[a]ny false
representation or implication of the character, extent or amount of a claim against a consumer.”
W. Va. Code § 46A-2-127. The parties have filed cross motions for summary judgment on this
count.
         In general, this count pertains to a variety of disputes over how much was due and when it
was due. The evidence submitted on these issues is either conflicting or could permit multiple
inferences. For instance, one issue is whether the Defendant made an innocent error in stating that
the due date for the balloon payment was two weeks earlier than scheduled (before ultimately
extending the due date), or whether the same should be characterized as “fraudulent” and
“deceptive” within the meaning of the statute.          At one point, the Defendant allegedly
misrepresented the amount due as $145,000 plus interest rather than $144,932.55, but the language
“somewhere around $145,000” on page twenty of the Plaintiffs’ motion may itself indicate that
the amount was an estimate on its face rather than a misleading specific demand amount. The
Defendant’s evidence includes a specific amortization schedule for all payments as well as the
Grant County Bank account history of payments made. (Doc. #45, Ex. Nos. 27-28.) Additionally,
plaintiff Christina David admitted in a deposition that she did not have any proof that they had not
actually been credited for every payment made. On the other hand, the Plaintiffs point to
deposition testimony indicating that two payments were not deposited in the Grant County Bank
and not reflected in the corresponding statements.



                                                 16
No. 3:18-ap-00029       Doc 98      Filed 01/13/20     Entered 01/13/20 12:08:55         Page 17 of
                                                26
       Due to the conflicting evidence and multiple inferences that the evidence permits, the court
must deny both cross motions for summary judgment on Count IV.
                                           E. COUNT V
       In Count V, the Plaintiffs pled that the Defendant violated § 46A-2-127 of the WVCCPA
by charging at least twenty-one unauthorized late fees of $50 each. The WVCCPA provision
provides: “No debt collector shall use any fraudulent, deceptive or misleading representation or
means to collect or attempt to collect claims or to obtain information concerning consumers,” and
this includes “[a]ny representation that an existing obligation of the consumer may be increased
by the addition of attorney's fees, investigation fees, service fees or any other fees or charges when
in fact such fees or charges may not legally be added to the existing obligation.” W. Va. Code §
46A-2-127(g). The parties have filed cross motions for summary judgment on this count.
       The Defendant charged the $50 late fees for payments beyond the tenth day of each month.
(Doc. #87-3, Ex. J, K.) The original 2007 Contract provided that a monthly installment payment
that was not received by the end of the 15th calendar day after its due date would incur a late fee
of $50. (Doc. # 45, Ex. 22.) However, the Defendant declared the original land-installment
contract void due to the defaults in 2007 to 2008, according to the terms of the agreement. Then,
the June 16, 2008, promissory note for $149,000, which was part of the subsequent 2008 Contract,
provided a due date of the first of every month for each installment payment, with a payment being
late if the full amount was not paid “by the end of 10 calendar days after the date it is due,” and
again incurring a $50 fee. (Doc. # 87-3, Ex. B.)
       Because the Plaintiffs rely on the late-fee clause from the original, voided land-installment
contract rather than the renegotiated, current agreement involving the deeded property, promissory
note, and deed of trust, they have applied the wrong trigger date for the late fee. Thus, the
Defendant’s response to the Plaintiffs’ motion for summary judgment correctly determined that
the proper time frame for the late fees was the 10th calendar day after the due date. (Doc. # 93 at
6.) The Defendant, therefore, did not charge late fees before he was legally able to do so for late
payments under the 2008 secured sale contract and promissory note.
       Finally, as to the issue of whether the $50 late fee should have legally been capped at $30,
the Plaintiffs very briefly reference § 46A-3-112 of the WVCCPA, which, unlike § 46A-2-127
quoted above, involves Article 3 rather than Article 2. Article 2 has its own special definitional
provisions, as set forth in § 46A-2-122, that applies only to specified sections of the Article listed

                                                 17
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55          Page 18 of
                                                26
in 2-122, including § 46A-2-127. In contrast, the $30 cap in § 46A-3-112, being part of Article 3,
only applies to “a precomputed consumer credit sale or consumer loan, refinancing or
consolidation.” W. Va. Code § 46A-3-112(1). Rather than being defined in Article 3, however, a
“consumer credit sale” and a “consumer loan” are defined in the general definitional section of the
WVCCPA, § 46A-1-102(13) and (15). Both definitions require that the financing, credit, or loan
to the consumer debtor be extended “by a seller who regularly engages as a seller in credit
transactions of the same kind,” in the case of a “consumer credit sale,” or be extended “by a person
regularly engaged in the business of making loans,” in the case of a “consumer loan.” W. Va.
Code § 46A-1-102.
        As discussed previously, in the parties’ state-court litigation involving similar claims under
this same statute, the Defendant’s attorney “argued that the Plaintiffs had conceded this was not a
‘Consumer Loan’ and thus Counts V, VII, and VIII of the Complaint should be dismissed as a
matter of law.” (Doc. #45, Ex. 21.) Then, as a result of the Plaintiffs’ attorney informing the state
court that they would withdraw Counts VII and VIII, the Circuit Court of Mineral County
“dismiss[ed] Counts VII and VIII of the Complaint, with prejudice” on December 7, 2017.
However, the Plaintiffs’ attorney specifically maintained that the land sale constituted a “consumer
credit sale.” This contention appears to be related to the deposition testimony of the Defendant to
the effect that he engaged in seller-financed land sales approximately twelve times over the course
of fifteen years. (Doc. #87-3, Ex. A at 57-66.) The number and frequency of such activity could
lead to differing inferences on the issue of whether the Defendant was engaged in a “consumer
credit sale” by regularly selling property through the type of credit transaction used initially in this
case, namely, a land-installment contract. Thus, the applicability of the “consumer credit sale”
definition in § 46A-1-102 is a factual issue requiring development in this case, and that
determination will, in turn, affect whether § 46A-3-112 also applies to limit the late fee that a
creditor can charge to $30. In turn, the maximum late fee that can be charged will be determinative
on the original question of whether a violation of § 46A-2-127 of the WVCCPA has occurred in
Count V.
        Due to the differing inferences that the deposition evidence permits, the court must deny
both cross motions for summary judgment on Count V.
                                           F. COUNT VI



                                                  18
No. 3:18-ap-00029       Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55         Page 19 of
                                               26
       In Count VI, the Plaintiffs assert that the Defendant violated § 46A-2-128 by threatening
to use and record the aforementioned advance deed in lieu of foreclosure (cognovit forfeiture) and
also by refusing to substantiate certain specifics about the loan debt in response to written demands
for an account history. The applicable provision provides, “No debt collector may use unfair or
unconscionable means to collect or attempt to collect any claim.” W. Va. Code § 46A-2-128. The
parties have filed cross motions for summary judgment on this count.
       The Defendant’s primary response on this count is that he never actually utilized the deed
in lieu of foreclosure. Rather, he commenced an actual foreclosure proceeding in 2017. It is not
entirely clear whether the mere existence of this document at the inception of the deed-of-trust
transaction is enough to trigger a cause of action for unfair/unconscionable debt-collection activity
under § 46A-2-128. The Plaintiffs, however, counter the Defendant’s argument with additional
authority that is more specific than § 46A-2-128. For the first time in this case, as part of their
reply brief, the Plaintiffs raise § 46A-2-124(f) in support of Count VI:
       No debt collector shall collect or attempt to collect any money alleged to be due
       and owing by means of any threat, coercion or attempt to coerce. Without limiting
       the general application of the foregoing, the following conduct is deemed to violate
       this section: . . . .
       (f) The threat to take any action prohibited by this chapter or other law regulating
       the debt collector's conduct.

W. Va. Code § 46A-2-124. Thus, § 46A-2-124(f) specifically renders “[t]hreats or coercion” of
“any action prohibited by . . . other law regulating the debt collector’s conduct” actionable.
According to the Plaintiffs, when the Defendant threatened by letter on three occasions (September
11, 2015; October 14, 2015; and October 18, 2015)10 to use the deed in lieu of foreclosure, such
conduct constituted a “threat to take [an] action prohibited by . . . other law regulating the debt
collector's conduct.” W. Va. Code § 46A-2-124. This statutory cause of action is more specifically
intertwined with the issues here regarding the deed in lieu of foreclosure. In this new statutory
context, the Defendant’s defense that the deed in lieu of foreclosure has never been enforced or
filed with the county clerk (and consequently did not cause any actual damages) appears to be
unavailing.




10
  The Plaintiffs suggest a fourth letter dated September 28, 2015, also constitutes an impermissible
threat. However, upon review by the court, no such threat can be discerned.
                                                 19
No. 3:18-ap-00029        Doc 98    Filed 01/13/20     Entered 01/13/20 12:08:55         Page 20 of
                                               26
       First, to the extent that Count VI also raises issues concerning the Defendant’s alleged
refusal to substantiate certain specifics about the account history, it is largely redundant of Count
IV. Count IV raises the issue of exactly how much was due and when those amounts were due
after the Plaintiffs eventually made monthly payments late and defaulted on the loan. The court
previously addressed Count IV and sees no need to discuss it further here except to say that the
cross motions on this aspect of Count VI must be denied.
       Plaintiffs’ other basis for relief in Count VI harkens back to the court’s discussion of Count
II. As stated previously, the problem with Count II is that simply pleading that the Defendant
obtained or held an unenforceable deed in lieu of foreclosure as a sort of advance confession of
judgment without process does not state any particular common-law or statutory cause of action.
Here in Count VI, however, the WVCCPA creates a private right of action, W. Va. Code § 46A-
5-101, and, as the Plaintiffs point out, § 46A-2-128 renders unfair or unconscionable forms of debt
collection actionable.
       The pertinent legal issue is thus the legality of the Defendant’s alleged threats to invoke
and use the advance deed in lieu of foreclosure (the cognovit provision) in the 2008 Contract,
especially in light of the Plaintiffs’ heavy reliance on A.B. Farquhar Co. v. Dehaven, 75 S.E. 65
(W. Va. 1912). “The cognovit is the ancient legal device by which the debtor consents in advance
to the holder's obtaining a judgment without notice or hearing, and possibly even with the
appearance, on the debtor's behalf, of an attorney designated by the holder.” D. H. Overmyer Co.
Inc., of Ohio v. Frick Co., 92 S. Ct. 775, 777 (1972). The U.S. Supreme Court has explained that
a confession of judgment is entered by the clerk of the court as a ministerial, and not judicial,
function, followed by execution on the judgment. Swarb v. Lennox, 92 S. Ct. 767, 769 (1972)
(explaining the statutory cognovit system in Pennsylvania). Further, it has held “that a cognovit
clause is not, per se, violative of Fourteenth Amendment due process,” a voluntary and knowing
waiver of rights to “prejudgment notice and hearing” being constitutionally permissible at the
federal level. D. H. Overmyer Co. Inc., of Ohio v. Frick Co., 92 S. Ct. 775, 783 (1972).
       At the state level, the states’ responses to this rather controversial commercial mechanism
have run the gamut of possibilities: “Some States specifically authorize the cognovit. Others
disallow it. Some go so far as to make its employment a misdemeanor. The majority, however,
regulate its use and many prohibit the device in small loans and consumer sales.” D. H. Overmyer



                                                 20
No. 3:18-ap-00029       Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55         Page 21 of
                                               26
Co. Inc., of Ohio v. Frick Co., 92 S. Ct. 775, 778 (1972) (footnotes omitted); e.g., Swarb v. Lennox,
92 S. Ct. 767, 769 (1972) (describing cognovit regulation by state statute)
       In more restrictive states, the limitations on cognovit provisions extend specifically to
judicial mortgage foreclosure cases. A judicial foreclosure action may in some instances alleviate
any problem that might have existed as a result of an invalid cognovit provision in a mortgage
note. E.g., St. Francis Sav. & Loan v. Zietz, 333 N.W.2d 733 (Wis. Ct. App. 1983). Since a
promissory note and a mortgage are normally deemed two separate (albeit intertwined) contracts,
cases in states where cognovit clauses are legal have drawn a distinction between a cognovit
provision waiving procedural rights in a promissory note versus one in the mortgage contract;
furthermore, only a cognovit provision in the mortgage contract itself can relieve the mortgagee
of the need to utilize foreclosure procedures to apply the security to the delinquent debt. Cent.
Natl. Bank v. Gwinn, 2012 WL 626255, at *5–6 (Ohio App. 4th Dist. Feb. 22, 2012); Cent. Natl.
Bank v. Hines, 2012 WL 3834780, at *2–3 (Ohio App. 4th Dist. Aug. 28, 2012). A cognovit
provision in the promissory note alone is insufficient to waive procedural requirements for
foreclosing on the mortgage, which is a separate cause of action. Id.
       Rather than being allowed but regulated and limited by statute in West Virginia, a cognovit
provision waiving all process and notice is generally prohibited as a result of A.B. Farquhar Co.,
75 S.E. 65 (W. Va. 1912). Instead, the rule governing confession of judgment is as follows:
       In any action or suit instituted by process a defendant may, in the vacation of the
       court, and whether the action or suit be on the court docket or not, confess a
       judgment or decree in the clerk's office for so much principal and interest as the
       plaintiff may be willing to accept a judgment or decree for. The same shall be
       entered of record by the clerk in the order book, and be as final and as valid as if
       entered in court on the day of such confession, . . . .

W. Va. Code § 56-4-48; see also W. Va. Code § 50-4-10(c). In other words, confession of
judgment can occur in West Virginia at the option of the defendant following service of process.
       However, because in this case we are dealing with a real estate transaction and, importantly,
West Virginia is a nonjudicial foreclosure jurisdiction, the advance deed in lieu of foreclosure may
not actually pose a confession-of-judgment problem under Farquhar. When the nonjudicial
foreclosure procedures in West Virginia were challenged on state and federal due process
principles and public policy grounds, the court in Dennison v. Jack distinguished the rule in
Farquhar & Co. v. Dehaven, 75 S.E. 65 (W. Va. 1912), stating, “We do not, however, find the


                                                 21
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55         Page 22 of
                                                26
procedure reviewed in Farquhar comparable to the foreclosure procedures involved in the actions
before this Court, and, in any event, the petitioners in the actions before this Court have, regardless
of the relief they seek in these actions, ample access to the courts by way of injunctive relief or an
action to set aside the foreclosure sale, as indicated above.” Dennison v. Jack, 304 S.E.2d 300,
310 (W. Va. 1983). This distinction of course follows from the simple fact that an ordinary
confession of judgment is filed with a court (either in compliance with or contravention of that
state’s law), but nothing of similar legal import is or need be filed with the court in West Virginia
to accomplish the objective of foreclosure.11 Rather, as Dennison indicated, due process occurs
by means of a different mechanism in that particular context: namely, the debtor-buyer files an
action in equity to enjoin an impending foreclosure sale plagued by legal deficiencies or to set one
aside after the fact. Id. In the context of enforcing a deed of trust, the secured creditor is not
required to file anything with the circuit court of the relevant county, whereas an ordinary creditor
on a simple contract would be required to file a complaint and accomplish service of process prior
to resorting to confession of judgment.
       Specifically, a secured creditor is required to follow the West Virginia statute regulating
mortgage foreclosure when vindicating its interest under a deed of trust. Typically, then, an
advance deed in lieu of foreclosure held by a traditional mortgagee also holding a deed of trust is
problematic, not from the standpoint of Farquhar but from the standpoint of the statute regulating
mortgage foreclosure, but because the advance deed in lieu of foreclosure involved does an end-
run around the nonjudicial foreclosure statute itself. The West Virginia Code provisions from §
38-1-1a through § 38-1-17 unambiguously set forth the requisite procedures and the exclusive
remedy in this state for foreclosing against a mortgagor pursuant to a deed of trust, many of which
are nullified by the recording of a pre-existing deed in lieu of foreclosure.


11
    The nonjudicial foreclosure-sale procedure does, at the periphery, involve the state court
system to some extent by including a requirement that the trustee “shall, within two months after
the sale,” return “to the clerk of the county court of the county wherein such deed may have been
first recorded, an inventory of the property sold and an account of the sale,” and such clerk is
required to maintain the account reports in a bound volume. W. Va. Code §§ 38-1-8 & -9.
When the grantor under a deed of trust is the person occupying the property as a residence, the
post-sale report filed by the trustee contains many additional, specific requirements. W. Va.
Code § 38-1-8a. The grantor under a deed of trust can require the trustee to produce a bond, as
approved, filed, and recorded by the clerk of the county court; if the trustee fails to so produce,
the circuit court may appoint another trustee, who must also meet the bond requirement. W. Va.
Code §§ 38-1-10, -11, & -12.
                                                  22
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55          Page 23 of
                                                26
        Of initial importance, the relevant statute states that “[t]his article shall apply to deeds of
trust that convey real property or some interest therein or both real property or some interest therein
and personal property.” W. Va. Code § 38-1-1a. Except to the extent that Article 9 of the U.C.C.
governs conveyances of personal property by deed of trust as a security interest, “[i]n all other
respects this article is applicable to the conveyance of real property by deed of trust.” Id. The
trustee under a deed of trust must publish a notice of sale with specified information and serve the
same on the grantor by certified mail, and “[e]xcept as expressly provided in this section, no trust
deed shall waive the requirements of publication of notice required by this section.” W. Va. Code
§ 38-1-4. The statute further mandates, “Prior to the commencement of any foreclosure or other
execution of the deed of trust, the original deed of trust shall be recorded.” W. Va. Code § 38-1-
2. A lien of a vendor of real estate must have “expressly reserved on the face of the conveyance”
the lien securing the unpaid portion of the purchase price. W. Va. Code § 38-1-1. After the
prescribed notice of sale, default in payment, and the occurrence of any other conditions precedent
in the deed of trust, the secured creditor can require the trustee to sell the relevant property at a
public auction. W. Va. Code § 38-1-3. Application of the sale proceeds is further regulated by
the statute, and a failure to realize fair market value at a foreclosure sale is not a defense available
to any interested party. W. Va. Code § 38-1-7. Specialized rules govern a sale of real property
subject to an existing tenancy and to remaining personal property of the previous owner. W. Va.
Code § 38-1-16; § 38-1-17 (“The notice required by this section [with respect to remaining
personal property] may not be waived before the property is vacated.”). In the context of
recognizing that arbitration clauses restricting mortgagors’ litigation rights are not unconscionable,
while mortgagees are excepted from the arbitration restriction when it comes to a foreclosure case,
Nationstar Mortgage, LLC v. West, 785 S.E.2d 634, 642 (W. Va. 2016), recognized that “the need
for compliance with statutory foreclosure procedures explains a lack of mutuality in certain loan
agreements.” Id.
        Considering the record before the court in light of the foregoing, the court finds that neither
party is entitled to summary judgment on Count VI. First, the Plaintiffs did not introduce § 46A-
2-124(f) as support for Count VI until their June 21, 2019 reply in support of their motion, which
was the last brief filed by anyone regarding summary judgment. Before then, only § 46A-2-128
was at issue, and that provision is far less specific when it comes to evaluating a factual scenario
in which a creditor threatens to use a legally unenforceable contract. A party generally cannot

                                                  23
No. 3:18-ap-00029        Doc 98     Filed 01/13/20      Entered 01/13/20 12:08:55         Page 24 of
                                                26
obtain or avoid summary judgment based on a new, unpled theory of the case; that is, a “plaintiff
may not, through summary judgment briefs, raise the new claims . . . because plaintiff did not raise
them in his complaint, and did not file an amended complaint.” Sharp v. Rosa Mexicano, D.C.,
LLC, 496 F. Supp. 2d 93, 97 n.3 (D.D.C. 2007) (citing Gilmour v. Gates, McDonald and Co., 382
F.3d 1312, 1315 (11th Cir. 2004); Shanahan v. City of Chicago, 82 F.3d 776, 781 (7th Cir.1996);
and Fisher v. Metro. Life Ins. Co., 895 F.2d 1073, 1078 (5th Cir.1990)).
       Additionally, the court finds it appropriate and necessary to hear from the parties at trial.
Although there may not be material facts in dispute, the court believes it will benefit from hearing
from live witnesses as opposed to considering cold transcripts of their respective depositions. This
will afford the court the opportunity to adjudge credibility and consider what context the testimony
may place upon the parties’ relationship and communications during the relevant period.
       Finally, the court cannot say at this phase of the proceeding that the Plaintiffs are entitled
to relief as a matter of law. The evidence in the record shows that, upon the Plaintiffs’ default, the
Defendant proposed to utilize the deed in lieu of foreclosure on three possible occasions; although,
of potential significance, two of those occasions were communications to the Plaintiffs’ counsel
and, according to the Defendant’s contentions, were in furtherance of fashioning a resolution to
the dispute between the parties. (Doc. #87-3, Ex. R.) The Defendant did not commence a
foreclosure until 2017 such that threats to record the deed in lieu of foreclosure may constitute
conduct prohibited by § 46A-2-124. The Defendant is not able to negate this basic fact with any
evidence. Notably, however, the court cannot say at this phase of the case that the deed of trust
and associated foreclosure procedures were the exclusive way in which the Defendant could
vindicate his interest in the property. In that regard, the 2008 Contract was not a traditional lending
arrangement involving three parties: a seller, a buyer, and a lender. In that instance, the lender’s
only interest in the property is as collateral for the promissory note. The lender can therefore only
vindicate its interest by foreclosing consistent with state law. The dispute here, however, arose
from a seller-financed transaction, and the court is unsure what impact, if any, that has upon its
application of the law. For instance, it is true that the Defendant took a deed of trust to secure the
Plaintiffs’ payment under the 2008 Contract, but the court is unsure whether that was the
Defendant’s only recourse vis-à-vis the subject property upon the Plaintiffs’ default. If it was,
perhaps the Plaintiffs are entitled to judgment as a matter of law. If, however, the Defendant had
an interest in the property to vindicate by virtue of enforcing the note and deed in lieu of

                                                  24
No. 3:18-ap-00029       Doc 98     Filed 01/13/20     Entered 01/13/20 12:08:55         Page 25 of
                                               26
foreclosure, perhaps he is not liable for unfair or unconscionable debt collection. Neither party
addressed these aspects of the transaction, and thus post-trial briefing on the issue will likely be
necessary.
       Based upon the foregoing, the court will deny both motions for summary judgment
regarding Count VI.
                                         G. COUNT VII
       In Count VII, the Plaintiffs contend that the Defendant violated § 46A-2-128(e) by
contacting them at least three times directly after the Plaintiffs sent an October 1, 2015, letter to
the Defendant’s principal place of business indicating that they were represented by an attorney
with respect to the debt at issue. The applicable WVCCPA provision provides:
       No debt collector may use unfair or unconscionable means to collect or attempt to
       collect any claim. Without limiting the general application of the foregoing, the
       following conduct is deemed to violate this section: . . . .
       (e) Any communication with a consumer made more than three business days after
       the debt collector receives written notice from the consumer or his or her attorney
       that the consumer is represented by an attorney specifically with regard to the
       subject debt. To be effective under this subsection, such notice must clearly state
       the attorney's name, address and telephone number and be sent by certified mail,
       return receipt requested, to the debt collector's registered agent, identified by the
       debt collector at the office of the West Virginia Secretary of State or, if not
       registered with the West Virginia Secretary of State, then to the debt collector's
       principal place of business. Communication with a consumer is not prohibited
       under this subsection if the attorney fails to answer correspondence, return
       phone calls or discuss the obligation in question, or if the attorney consents to
       direct communication with the consumer. Regular account statements provided to
       the consumer and notices required to be provided to the consumer pursuant to
       applicable law shall not constitute prohibited communications under this section;

W. Va. Code § 46A-2-128 (emphasis added). The parties have filed cross motions for summary
judgment on this count and are not in disagreement as to the underlying fact that the direct
communications occurred. Rather, the parties disagree over the applicability of the exception
permitting direct contact.
       Counsel for the two parties apparently communicated by phone or letter on October 14,
2015, and October 30, 2015, and one additional unspecified date within that period (but at some
point between October 19 and 23). Between the two specified dates, the potentially prohibited
direct communications occurred on October 21, 27, and 28. The Defendant refers to a letter in
which Mountain State Justice acknowledges a delay in getting back to him and claims that the

                                                 25
No. 3:18-ap-00029       Doc 98      Filed 01/13/20        Entered 01/13/20 12:08:55    Page 26 of
                                                26
delay necessitated the exception, although it doesn’t clearly indicate when the delay occurred or
its duration. (Doc. #89, Ex. 18.)
       The statute does not clearly delineate how long a communication sent to an attorney must
go unreturned before the exception applies and whether the type of communication makes any
difference, which renders any determination thereunder largely factual. The confusing series of
communications during October 2015 certainly could be subject to different inferences and
interpretations, and further evidentiary development would be helpful to the extent testimony could
clarify 1) how much delay occurred before the Mountain State Justice attorney followed up with
the Defendant or his attorney and 2) how urgent were the issues raised in the communications sent
to the Mountain State Justice attorney for the Plaintiffs. Cf. Ferrell v. Santander Consumer USA,
Inc., 859 F. Supp. 2d 812, 816–17 (S.D. W. Va. 2012) (denying motion for summary judgment on
a 2-128(e) theory as a result of evidentiary disputes).
       For the foregoing reasons, there are disputed issues of material fact, and the court must
deny both cross motions for summary judgment on Count VII.
                                       IV. CONCLUSION
       The court will enter an order DENYING the Defendant’s motion for summary judgment
as to Counts I, IV, V, VI, and VII, with the condition that the only issue to be tried on Count V is
whether West Virginia Code § 46A-3-112 governs the 2008 Contract and whether a violation
thereof, if one is found, constitutes a violation of § 46A-2-127(g). The court will enter an order
GRANTING the Defendant’s motion for summary judgment as to Counts II and III.
       The court will further enter an order DENYING the Plaintiffs’ motion for summary
judgment as to Counts II, IV, V, VI, and VII, with the condition that the only issue to be tried on
Count V is as previously stated.




                                                 26
